Citation Nr: 1802968	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  09-06 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to service-connected depressive disorder (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction of the appeal was subsequently transferred to the RO in Montgomery, Alabama. 

In June 2009, the Veteran testified before a decision review officer at the Montgomery RO. In August 2013, the Veteran testified before the undersigned at a Board video-conference hearing. Transcripts from both hearings have been associated with the record.

This matter was previously before the Board in January 2014, when the Board remanded the issue for further development.

The Board acknowledges that the issues of entitlement to service connection for nephrectomy and hypertension, entitlement to an earlier effective date for service connection of depressive disorder, and entitlement to an increased rating for service-connected depressive disorder have been perfected and certified to the Board. The claims are waiting the scheduling of a Board video-conference hearing. As such, the Board will not accept jurisdiction over the issues at this time, but the issues will be the subject of a subsequent Board decision.


FINDINGS OF FACT

1. Diabetes mellitus, type II, did not manifest during active service or within one year following discharge.

2. Diabetes mellitus, type II, is not proximately due to or aggravated by his service-connected disability, to include medication used to treat such disorders.


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred during service, may not be presumed to have been incurred therein, and is not secondary to service-connected disabilities. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The duty to notify has been met. See May 2007 and April 2014 VCAA correspondence. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim. That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has associated the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records with the claims file. The RO requested a copy of the medical study referenced in the August 2013 Board hearing, as well as a signed Form DOJ-361, Certification of Identity. In response, the Veteran provided copies of his August 2013 brief and specific medical records previously associated with the record. He did not provide a signed Form DOJ-361; therefore, the RO could not attempt to request the Veteran's Federal Bureau of Prison records. The Veteran was also afforded an adequate examination. The examiners considered the relevant history, provided a detailed description of the condition, and provided an analysis to support the conclusions reached. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

In finding the VA examination adequate in this case, the Board acknowledges that the Veteran's representative has challenged the adequacy of the examination conducted in April 2017. See November 2017 informal hearing brief. This examination was conducted in compliance with the Board's January 2014 remand, which directed the RO to schedule the Veteran for an appropriate VA examination to determine whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected depressive disorder. In the November 2017 informal hearing brief, the Veteran's representative challenged the qualifications of the April 2017 VA examiner when they noted the examiner was a Doctor of Nursing Practice and an endocrinologist would have been better suited to conduct an appropriate examination. Additionally, the Veteran's representative claimed the examiner's opinion was based on a lack of evidence and further argued that the examiner did not provide sufficient rationale for her opinion.

The Board notes that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive). Further, the Board may assume a VA medical examiner is competent as part of the presumption of regularity that attaches to the actions of public officials. Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

Here, the record shows that the April 2017 VA examiner is a doctor of nursing practice. There is nothing in the opinion to suggest that she was not qualified through lack of education, training, or experience to render an opinion regarding the Veteran's diabetes mellitus, type II. See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (holding that, in the absence of clear evidence to the contrary, VA medical examiners are presumed competent). The Veteran's representative has also not provided any basis for the assertion that the examiner should have been conducted by an endocrinologist. As noted above, an examiner need only be "qualified through education, training, or experience to offer medical diagnoses, statements, or opinions," and a specific specialist is not necessarily required. See Cox, 20 Vet. App. at 569. The April 2017 VA examination included an interview with the Veteran, a review of the record, and a full examination. The opinion provided by the April 2017 VA examiner also addresses in full the possible relationship between the Veteran's diabetes mellitus and his depressive disorder. As this opinion offered clear conclusions with supporting rationale, the Board finds the April 2017 VA examination to be adequate in order to evaluate the nature and etiology of the Veteran's diabetes mellitus. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Cox, 20 Vet. App. at 569 ("[T]he Board is entitled to assume the competence of a VA examiner."). 

In so finding, the Board also finds there has been substantial compliance with the January 2014 remand. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

In February 2008, the RO denied service connection for type II diabetes. The Veteran disagreed with the decision and perfected this appeal. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, including diabetes mellitus, if manifest to a compensable degree within one year following separation from active duty. 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In October 2006, VA amended 38 C.F.R. § 3.310  to incorporate the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability. 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Service treatment records are negative for complaints or findings of diabetes and there is no evidence diabetes manifest to a compensable degree within one year following discharge from active service. Thus, service connection is not warranted on a direct or presumptive basis and the Veteran does not contend as such. 

Rather, the Veteran asserts that his diabetes is either proximately caused by or aggravated by his service-connected disability, to include the medication used to treat such disability. The Veteran is currently service-connected for depressive disorder. 

A March 2006 private hospital lab report showed a low to high range for glucose from 70 to105, with the Veteran's elevated glucose at 194.

An April 2006 VA treatment record shows the Veteran planned to have lab work done to test his HbA1C.

A July 2006 VA mental health note shows the Veteran was started on the anti-depressant medication Remeron.

A September 2006 VA mental health note shows the Veteran discontinued Remeron and started a trial of Citlopram and Trazodone.

An October 2006 VA treatment record shows the Veteran was seen for a follow up of a history of elevated glucose. The lab work planned at his last visit was not completed and a hemoglobin A1C test was planned again.

A November 2006 VA treatment record shows the veteran had issues with his potassium levels and further noted that the Veteran had diabetes mellitus, type II, and would be started on medication for his diabetes.

A July 2007 disability physical completed for SSA by Dr. P.K.G. noted the Veteran had diabetes type II since 2004. Dr. P.K.G. also noted the Veteran had a positive family history for diabetes.

At the August 2013 Board hearing the Veteran testified that he found out he had diabetes four or five years prior to 2013, but further explained that his doctor told him he had been diabetic since 2004. The Veteran further stated that his previous lawyer had a medical study that connected the medication he took for his psychiatric condition and his diabetes mellitus.

A March 2016 VA treatment record noted that the Veteran was hesitant to start insulin therapy, but by February 2017 VA treatment records noted the Veteran had insulin-dependent diabetes mellitus.

A VA medical opinion was obtained in April 2017. The examiner opined the Veteran's diabetes mellitus, type II, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted that the Veteran's active duty service did not have a presumed exposure to herbicide agents. The examiner also noted that medication taken during active service did not result in diabetes and were not likely the cause of his current diabetes since it was diagnosed 40 years later. 

The examiner further noted that depressive disorder and/or PTSD is not a well-documented evidence-based risk factor for the development of diabetes, and the Veteran possessed risk factors such as being an African American of advancing age with a history of obesity. The examiner also noted the Veteran's medication taken to treat his depressive disorder/PTSD in 2006 and opined that the medications did not likely result in diabetes because the medical literature does not list diabetes or alterations in glucose as a major adverse effect of the medications.

The examiner noted that there was insufficient medical evidence to determine a baseline level of severity of the Veteran's diabetes. The examiner further opined that the Veteran's diabetes was not at least as likely as not aggravated beyond its natural progression by his service-connected depressive disorder because his diabetes had followed the natural progression as evidenced by similar A1C levels and patterns.

In November 2017, the Veteran's representative noted the April 2017 examiner opined the Veteran's diabetes mellitus, type II could not have been caused or aggravated by his depressive disorder on the basis of insufficient medical evidence and argued the lack of evidence cannot be used as evidence against a claim. This is a mischaracterization of the examiner's opinion as the examiner only noted there was insufficient medical evidence to establish a baseline of severity. The examiner did not rely on an absence of evidence when she opined the Veteran's diabetes was not at least as likely as not aggravated beyond its natural progression. In fact, the examiner provided sufficient rationale the Veteran's diabetes had followed the natural progression of the disease when she pointed to the affirmative evidence of similar A1C levels and patterns.

Additionally, the Veteran's representative took issue with the April 2017 examiner's title of Doctor of Nursing Practice and argued that an endocrinologist would have been better suited to conduct the examination. As noted above, there is nothing in the opinion to suggest that she was not qualified through lack of education, training, or experience to render an opinion regarding the Veteran's diabetes mellitus, type II. See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (holding that, in the absence of clear evidence to the contrary, VA medical examiners are presumed competent). The Veteran's representative has also not provided any basis for the assertion that the examiner should have been conducted by an endocrinologist. As noted above, an examiner need only be "qualified through education, training, or experience to offer medical diagnoses, statements, or opinions," and a specific specialist is not necessarily required. See Cox, 20 Vet. App. at 569.

The Board notes the April 2017 opinion is the only opinion of record with respect to nexus. As the VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion. See Nieves-Rodriguez, supra; Stefl, supra. In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of nexus between the Veteran's current diabetes mellitus and his military service or service-connected depressive disorder.

Consideration has also been given to the arguments made by the Veteran. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the cause and onset of diabetes mellitus, type II, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Diabetes mellitus, type II is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its cause, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of diabetes mellitus, there is no indication that he is competent to causally link his diabetes mellitus to his service or his service-connected depressive disorder. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating such disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, this lay evidence does not constitute competent evidence and lacks probative value.

In summary, the April 2017 opinion is against the Veteran's claim and is considered highly probative. The contentions of the Veteran simply do not outweigh that opinion. 

The more probative evidence shows that the Veteran's diabetes is not proximately due to or aggravated by his service-connected depressive disorder, to include the medications used to treat such disability. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


